a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated August 1, 2005, which, upon a fact-finding order of the same court dated June 24, 2005, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the fourth degree and menacing in the second degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 18 months, and, inter alia, directed her to perform 60 hours of community service. The appeal brings up for review the fact-finding order dated June 24, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; Matter of Ramsey O., 31 AD3d 767 [2006]; Matter of Nikita P., 3 AD3d 499, 500 [2004]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the fourth degree under Penal Law § 265.01 (2) and menacing in the second degree under Penal Law § 120.14 (1) (see Matter of Ramsey O., supra; Matter of Ibrahim D., 18 AD3d 659 [2005]; Matter of Rosario S., 18 AD3d 563 [2005]). Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (cf. CPL 470.15 [5]).
The appellant’s contention that her conduct was justified and not unlawful is unpreserved for appellate review. Santucci, J.P, Mastro, Fisher and Dillon, JJ., concur.